Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1 - 9, 12, 14, 22- 24, 26 - 31, 33, and 35 - 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.


The specification teaches that the engraftment of the VRC03 HFR3 loop (70-30 insertion) having the amino acid sequence of QLSQDPDDPDWG (SEQ ID NO: 36) into some VRCO1-class antibodies increases the neutralization potency against primary HIV-1 strains (see Example 1); however, as presently written, the claims fail to disclose sufficient structural details for the broad genus of parent VRC01-class antibodies that can be modified with the 70-30 insertion and retain functional properties of binding to HIV-Env and neutralizing HIV infection.  
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of parent VRC01-class antibodies that can be modified with a 70-03 insertion of SEQ ID NO: 36 in the heavy chain framework region 3 (HFR3) and having the functional properties of binding to HIV-Env and neutralizing HIV-1. While Applicant has provided examples of parent VRC01-class antibodies that can be modified with the 70-03 insertion in the HFR3 domain, including for example N6, VRC01, VRC07, NP497, and VRC07-523 (Examples 1-3), such disclosure does not adequately represent the structural diversity of the claimed genus of parent VRC01-class antibodies that can be modified with the 70-30 insertion and having the functional properties of binding to HIV-Env and neutralizing HIV infection in a subject. There is also no evidence provided in the specification that the structure of the antibody VRC-PG04 recited in claims 4-7 can be modified with the 70-03 insertion such that antigen-binding and functional activity are retained. Additionally, artisans would not be able to readily identify without further testing which VRC01-class antibodies comprising the 70-03 insertion of SEQ ID NO: 36 and additional modifications recited in either claims 8 and 9 retain the ability binding to HIV-Env and neutralizing HIV-infection.  Similarly, there is evidence that the structure of VRC07-523 modified antibody comprising the 70-03 insertion can be modified with a one amino acid deletion at the N-terminus in the VL per claim 12 such that the resulting antibody retains antigen binding affinity and functionality.
It should be noted that the term “VRCO1-class antibody” within the scope of the claimed invention is defined as a class of antibodies that bind to the CD4-binding site on gp120 and can neutralize HIV-1 (see Specification, Page 28, Ln. 30-31); however, there does not appear to be any defined structure in terms of shared sequence similarity among the members of the VRCO1-class antibodies. Thus, without further testing, artisans would not be able to readily identify or determine the structure of antibodies belonging to the genus of parent VRCO1-class antibodies, let alone which of the parent VRCO1-class antibodies would be amenable to modification with the 70-03 insertion such that antigen binding and functional activity are retained.
While the genus of parent VRC01-class antibodies of the claimed invention are intended to bind the CD4-binding site on gp120 and neutralize HIV-1, artisans would not be able to envision the complete structure of a parent/modified VRC01-class antibody, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
It should be further noted that although the complementarity determining regions (CDRs) of an antibody are believed to be primarily responsible for antigen recognition, framework residues also play an important role in antigen binding as evidenced by partial or complete loss of binding affinity during antibody humanization and CDR grafting, which can often be restored by back mutating some of the FR residues to the original murine sequence (Sela-Culang et al., see entire document, in particular, “FR residues” subsection under “Non-CDR Determinants That have a Role in Ag Binding”) (Sela-Culang, Inbal et al. Frontiers in immunology vol. 4 302. 8 Oct. 2013). In particular, framework residues that affect antigen binding include those that make direct contact with the antigen or are in close proximity to the CDRs and those that affect the orientation and conformation of the CDRs, impacting antigen binding indirectly (Sela-Culang et al, “FR residues” subsection, Para. 2-4). As presently written, genus of the parent VRC01-class antibodies that can be modified with the 70-03 insertion encompassed by claims 2 and 3 represent partially defined structures wherein no more than 10 amino acid can vary in the framework regions.  Similarly, the modified VRC01-class antibodies recited in claim 6 and 14 also represent partially defined structures in which 10% of the VH and VL framework regions can vary. Although framework residues can impact antigen binding, there is no guidance provided in the specification about which specific amino acids can vary outside the CDR regions such that the ability of the VRC01-class antibodies that can be modified with the 70-03 insertion in the HFR3 domain retain the ability to bind to HIV-Env and neutralize HIV. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing which VRC01-class antibodies can be modified with undefined amino acid mutations in the VH and VL framework regions still has the functional property of binding to HIV-Env and neutralizing HIV in a subject. 
Lastly, claim 26 recites an antigen-binding fragment of the monoclonal antibody of claim 1. While exemplary antigen-binding fragments are disclosed in the specification including those recited in claim 27 (Page 15, Ln. 11-18), without a limiting definition, the term “antigen-binding fragment” can encompass structures, such as a single CDR or variable chain, that lack all six CDRs and are therefore not capable of binding to antigen. 
Therefore, the claimed genus of VRC01- class antibodies that comprise the 70-03 insertion of SEQ ID NO: 36 in the HFR3 domain, lacks adequate written description because there does not appear to be any correlation between the structure of the claimed modified VRC01- antibodies and the function of binding to HIV-Env in order to treat HIV in in a subject. Further, artisans would not be able to determine the structures of antibodies belonging to the claimed parent VRCO1-class antibodies as there does not appear to be any sequence similarity that defines a shared structure among members of this class. Lastly, artisans would not reasonably expect all the structures encompassed by the term “antigen-binding fragment” recited in claim 26 (e.g. a single CDR or variable chain) to have the functional properties of binding to HIV-Env and neutralizing HIV. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of parent or modified VRC01- class antibodies at the time the instant application was filed.

Enablement
Claims 1- 9, 12, 14, 22-24, 26-31, 33, and 35-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a parent VRC01-class antibody comprising a substitution of amino acids at Kabat positions 72-76 in the heavy chain framework region (HFR) 3, wherein the parent VRC01-class antibody does not contain an amino acid insertion between Kabat positions 75 and 76 compared to an IGHV1-2*02 germline sequence and wherein the antibody specifically binds to HIV-1 Env and neutralizes HIV-1. 
The specification teaches the modification of VRC01-class antibodies via structure-based engineering by extending the framework 3 loop of the heavy chain (HFR3), enabling the antibody to establish quaternary contact with the neighboring gp120 protomer in the HIV Env trimeric spike. The extension was replacement of the Kabat positions 72-76 of the VRC01-class antibody with the sequence set forth as QLSQDPDDPDWG (SEQ ID NO: 36), which are the Kabat positions 72-76 from VRC03 (which contains a 70s Loop insertion). This insertion is referred to as a '70-03 insertion'. Specifically, the 70-03 insertion was engrafted into the CD4-binding site antibodies VRC01, N6, VRC07, and 3BNC117, and a small global panel of 12 HIV-1 isolates was used to evaluate the neutralizing capacity of the chimeric antibodies. The majority of the isolates were more sensitive to the chimeric forms of the anti-HIV antibodies with the exception of 3BNC117, which exhibited a reduced neutralization capacity. Thus, the engraftment of the VRC03 HFR3 loop into some VRCO1-class antibodies increases the neutralization potency against a majority of primary HIV-1 strains (see Example 1). However, there is no evidence provided in the specification that all VRC01-class antibodies can be modified via substitution of the amino acids of Kabat positions 72-76 of the parent VRC01-class antibodies with the 70-03 insertion from VRC03 and still retain the ability to bind to HIV-Env and neutralize HIV commensurate in scope of claim 1, including the antibody VRC-PG04 recited in claims 4-7. Therefore, artisans would not reasonably expect that any VRC01-class antibody comprising the 70-03 insertion in the heavy chain framework region 3 (HFR3) to possess the functional properties of binding to HIV-Env and neutralizing HIV-1 commensurate in scope of the claims. Thus, artisans would not expect any VRCO1-class antibody modified with the 70-03 insertion to be able to detect or inhibit HIV-infection in a subject absent of evidence provided in the specification or prior art. 
 The specification further teaches that a matrix of VRC01-class 1 antibody variants was assessed to determine if additional modifications could further improve the properties of VRC01-class antibodies N49P7, VRC08, 3BNC117, N6, and VRC07-523). In particular, the VRC01-variants N49P7.v2 and .v3, and VRC07- 523LS.v1-v4 showed improved potency in the 12-virus panel neutralization assay.  ( N49P7.v2 and .v3 comprise the G54W substitution, 70-03 insertion, and either a 2 or 3-amino acid deletion at the N-terminus of the light chain. VRC07-523.v1 comprises the 70-03 insertion, an H54F substitution, and a 3-amino acid deletion at the N-terminus; VRC07-523.v2 comprises the 70-03 insertion, the substitutions H24F, R24D, and N72Q, and a 3-amino acid deletion; VRC07-523.v3 comprises the 70-03 insertion, H54W substitution, and 3-amino acid deletion at the N-terminus; and VRC07-523.v4 comprises the 70-03 insertion, the substitutions H54W, R24D, and N72Q, and 3-amino acid deletion at the N-terminus). Notably, the N6 antibody comprising the two or three amino acid deletion, the 70-03 insertion, and/or the Y98S substitution exhibited reduced potency in the 12-virus panel neutralization assay as indicated by the fewer number of viruses neutralized compared to the N6 antibody comprising only the 70-03 insertion (see Figures 13C and 13G).  Moreover, there is no evidence that a tyrosine substitution was made in the modified VRC01 antibodies per claim 8 nor what effect a tyrosine substitution has on the functional properties of the modified VRC01 antibodies. Thus, the additional modifications recited in claims 8 and 9 could potentially have a negative impact on the ability of some modified VRC01-class antibodies to bind to HIV-Env and neutralize HIV-1. If the VRC01-class antibodies comprising the 70-03 insertion and additional modifications recited in claims 8 and 9 are not able to bind to HIV-Env and neutralize HIV-1, then there is no practical use for said antibodies within the scope of the claimed invention. Further, without a reduction to practice, artisans would not reasonably expect for all VRC01-class antibodies comprising the 70-03 insertion of SEQ ID NO: 36 and additional modifications recited in either claims 8 and 9 to be capable of binding to HIV-Env and neutralizing HIV-infection.  Similarly, a VRC07-523 modified antibody comprising the 70-03 insertion and a one amino acid deletion at the N-terminus in the VL per claim 12 does not appear to have been made nor was it demonstrated that the resulting antibody retains antigen binding affinity and functionality.
Claims 2 and 3 recite that the HFR1, HFR2, HFR3, and HFR4 of the modified VRC01 antibodies further comprise no more than 10 amino acid substitutions, wherein the amino acid substitutions are conservative amino acid substitutions. While the complementarity determining regions (CDRs) of an antibody are believed to be primarily responsible for antigen recognition, framework residues also play an important role in antigen binding as evidenced by partial or complete loss of binding affinity during antibody humanization and CDR grafting, which can often be restored by back mutating some of the FR residues to the original murine sequence (Sela-Culang et al., see entire document, in particular, “FR residues” subsection under “Non-CDR Determinants That have a Role in Ag Binding”) (Sela-Culang, Inbal et al. Frontiers in immunology vol. 4 302. 8 Oct. 2013). In particular, framework residues that affect antigen binding include those that make direct contact with the antigen or are in close proximity to the CDRs and those that affect the orientation and conformation of the CDRs, impacting antigen binding indirectly (Sela-Culang et al, “FR residues” subsection, Para. 2-4). As presently written, genus of the modified VRC01-class antibodies encompassed by claims 2 and 3 represent partially defined structures wherein no more than 10 amino acid can vary in the framework regions.  Similarly, the modified VRC01 recited in claim 6 and 14 also represent partially defined structures modified VRC01-antibodies in which 20% of the VH and VL framework regions can vary. It is known that each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Indeed, a single amino acid substitution of the FR residue alanine at H71, a major determinant of the conformation of CDR loops, significantly reduces binding affinity of a mutant cB72.3m17 antibody for the TAG72 antigen likely due to a major conformational change of the CDR1/CDR2 loops (Xiang et al, see entire Document, specifically “Site Directed Mutagenesis and Affinity Constants” section) (Xiang et al. J. Mol. Biol. (1995): 385-390). Without a reduction to practice, it is unclear how amino acid substitutions, conservative or nonconservative, made outside the CDR regions, would impact the ability of the modified antibody to bind to HIV-Env and neutralize HIV-1. 
Further, claim 26 recites an antigen-binding fragment of the monoclonal antibody of claim 1. While exemplary antigen-binding fragments are disclosed in the specification including those recited in claim 27 (Page 15, Ln. 11-18), without a limiting definition, the term “antigen-binding fragment” can encompass structures, such as a single CDR or variable chain, that lack all six CDRs and are therefore not able to bind to antigen.
Lastly, claims 41 and 42 recite a method of inhibiting HIV-1 infection in a subject comprising administering the modified VRC01- class antibody, for example, thereby preventing or treating the HIV-1 infection, wherein the subject is at-risk of or has HIV infection. The terms "prevent", "preventing" or "prevention" generally implies stopping something from happening in 100% of subjects.  However, there is no evidence provided in the specification that the claimed VRC01-class antibodies comprising the 70-03 insertion in the HFR3 domain are capable of preventing HIV-infection in a subject. Without a limiting definition, the term “at-risk” also encompasses subjects who are uninfected and otherwise healthy. There is no evidence provided in the specification that the methods of the claimed invention can be used to effectively treat HIV infection in a subject who is at risk of HIV infection, and there does not appear to be any practical reason to administer the claimed anti-HIV antibodies to a subject that is “at-risk” but not infected with HIV. 
It would require undue trial and error experimentation for artisans to determine which VRC01-class antibodies can be substituted with the 70-03 insertion in the HFR3 domain and still retain the ability to bind to HIV-Env and neutralize HIV-1. Further, there is no evidence that the additional modifications recited in claims 8 and 9 would not negatively impact the ability of any and every modified VRC01-class antibody to bind to HIV-Env and neutralize HIV-1. Artisans would also have to undergo further trial and experimentation to determine the amino acid substitutions/mutations that can be made in the framework regions of the modified VRC01-class antibodies of the claimed invention such that the ability to bind to HIV-Env and neutralize HIV infection is maintained since one of the amino acid mutations that can be made in framework regions can potentially disrupt antigen binding and functional activity. Lastly, artisans would no reasonably expect the claimed modified VRC01-class antibodies to be capable of preventing HIV-infection in a subject. Therefore, the specification does not reasonably enable artisans to make and use the genus of VRC01- antibodies comprising the 70-03 insertion (SEQ ID NO: 36) in the HFR3 domain over the full scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 26, 28, 33, 38, 41, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/778,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants over the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending claims recite an anti-HIV antibody that is capable of neutralizing HIV pseudovirueses with an IC50 of less than 1 ug/mL, wherein the anti-HIV antibody is a modified N49P series antibody comprising the heavy chain framework residue 3 (HFR3) modification having the amino acid sequence of OLSQDPDDDPDWG (SEQ ID NO: 541), corresponding to amino acid sequence of SEQ ID NO: 36 of the instant claims (co-pending claims 1 and 3). The N49 series antibody can be NP497 comprising the CDRs recited in co-pending claim 4, part a (see Page 28-29 of co-pending application). The NP497 antibody is defined as an VRC01-class antibody by the instant claims. The anti-HIV antibody or antigen-binding fragment can comprise up to four conservative amino acid substitutions (co-pending claim 5). Further recited are an isolated host cell expressing the antibody (co-pending claim 7), one or more vectors comprising a nucleic acid encoding the antibody (co-pending claim 9), and a cell comprising the one or more vectors (co-pending claim 11). The co-pending claims also recite a pharmaceutical composition comprising the antibody and a pharmaceutically acceptable carrier as well as a method of treating or preventing HIV infection in a subject comprising administering an effective amount of the composition (co-pending claims 15 and 16), wherein the composition is administered in combination with another therapy such as an anti-retroviral therapy (co-pending claims 18 and 19). It should be noted that it would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed fusion protein when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, the co-pending claims meet the limitations of instant claims 1-4, 26, 28, 33, 38, 41, and 42.

Claims 22, 23, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 26, 28, 33, 38, 41, and 42 of copending Application No. 17/778,536., in view of Zalevsky et al (Zalevsky, Jonathan et al. “Enhanced antibody half-life improves in vivo activity.” Nature biotechnology vol. 28,2 (2010): 157-9. doi:10.1038/nbt.1601), hereinafter Zalevsky. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of co-pending claims have been discussed above and differ from the instantly claimed invention in that it is not taught that the modified VRC01-antibody is an IgA, IgM, or IgG antibody, nor that it comprises a recombinant domain having a modification that increases binding to the neonatal Fc receptor, wherein the recombinant constant domain is an IgG1 constant domain comprising M428L and N434S mutations. 
However, Zavlesky teaches that the M428L and N434S in a therapeutic IgG1 antibody  (IgG-LS, Xtend) provided an 11-fold improvement in FcRn affinity at pH 6.0 in cynomolgus monkeys,  extending half-life of the therapeutic antibody from 9.7 to 31.1 days, a 3.2-fold improvement in serum half-life relative to native IgG1 (see entire document, in particular, Para. 2 on Page 1, Para. 1 on Page 2, and Figure 1 legend). 
It would have been obvious to one of ordinary skill in the art to modify the VRC01 antibody NP497 having the OLSQDPDDDPDWG (SEQ ID NO: 541) modification such that it comprises an IgG1 Fc domain with M428L and N434S mutations. One of ordinary skill in the art would have been motivated to do so in order to increase FcRn binding and thus half-life of the modified VRC01 antibody NP497. Thus, one of ordinary skill in the art would expect that the modified VRC01 antibody NP497 having the OLSQDPDDDPDWG (SEQ ID NO: 541) insertion and further comprising an IgG1 Fc domain with M428L and N434S mutations can more effectively treat HIV-infection in a subject. 

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 26, 28, 33, 38, 41, and 42 of copending Application No. 17/778,536., in view of Monnier et al, (Monnier, Philippe P., Robin J. Vigouroux, and Nardos G. Tassew Antibodies 2.2 (2013): 193-208), hereinafter Monnier.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of co-pending claims have been discussed above and differ from the instantly claimed invention in that the anti-HIV antibody or antigen-binding fragment NP49P7 being a scFv is not taught.
However, Monnier teaches that scFv fragments retain the binding specificity of the parent antibody and offer several advantages compared to full-length mAbs, including having improved pharmacokinetic properties, such as better tissue penetration and rapid blood clearance, which is
beneficial in therapeutic and diagnostic applications (see entire document, in particular, third paragraph of Introduction). 
It would have been obvious to one of ordinary skill in the art to modify the VRC01-antibody NP497 disclosed by the co-pending claims such that it is a scFv fragment. One of ordinary skill in the art would have been motivated to do so in order to gain the advantage of improved pharmacokinetics, including tissue penetration and rapid blood clearance compared to intact antibodies. Therefore, one of ordinary skill in the art would expect that a modified NP49P7 antibody comprising the modification of SEQ ID NO: 541 that is a scFv fragment can more effectively treat HIV in a subject.

Claims 29 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 26, 28, 33, 38, 41, and 42 of copending Application No. 17/778,536., in view of Bournazos et al (Bournazos, Stylianos et al. “Bispecific Anti-HIV-1 Antibodies with Enhanced Breadth and Potency.” Cell vol. 165,7 (2016): 1609-1620. doi:10.1016/j.cell.2016.04.050), Bournazos. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed and differ from the instantly claimed invention in that it is not taught that the VRC01-class antibody is a bispecific or multispecific antibody. 
However, Bournazos teaches that no single broadly neutralizing antibody (bNAb) against the HIV-Env has the capacity to efficiently neutralize all virus strains and administration of said bNAb antibodies is often associated with the emergence of virus escape mutants in the respective bNAb-targeting epitope. Co-administration of two or more bNAbs with non-overlapping epitope specificities is therefore necessary to overcome these limitations and confer robust control of HIV-1 replication. Thus, bispecific anti-Env bNAbs (biNAbs) offer a platform for the development of single therapeutic molecules that combine the breadth, potency, and antigenic specificity of two bNAbs, required for the effective control of HIV-1 infection (see entire document, in particular, Summary and third paragraph of Introduction). 
It would have been obvious to one of ordinary skill in the art to modify the VRC01-class antibody recited by the co-pending claims such that it is a bispecific antibody that targets non-overlapping epitoples of the HIV-Env. One of ordinary skill in the art would have been motivated to do so since bispecific anti-ENV broadly neutralizing antibodies combine the breadth, potency, and antigenic specificity of two bNAbs, required for the effective control of HIV-1 infection. Therefore, one of ordinary skill in the art would expect that a bispecific anti-HIV bNAb comprising the VRC01-class antibody recited in the co-pending claims can more effectively treat HIV infection in a subject. 

Claims 31 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 26, 28, 33, 38, 41, and 42 of copending Application No. 17/778,536., in view of Mouquet et al (EP3783018A1), hereinafter Mouquet. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that it is not taught that the anti-HIV antibody comprises an effector molecule or detectable marker, wherein the detectable marker is a fluorescent, enzymatic, or radioactive marker. Further, the co-pending claims do not recite methods of detecting HIV-infection in a subject. 
	However, Mouquet teaches that broadly neutralizing anti-HIV antibodies can be conjugated to an epitope tag or detectable label for use in purification or diagnostic applications wherein the labels are radioisotope, fluorescent, or enzymatic labels. Mouquet further discloses diagnostic  methods comprising contacting a biological sample obtained from a patient, such as, for example, blood, serum, saliva, urine, sputum, a cell swab sample, or a tissue biopsy, with an HIV antibody and determining whether the antibody preferentially binds to the sample as compared to a control sample or predetermined cut-off value, thereby indicating the presence of the HIV virus (see entire document, in particular, Abstract, Summary of Invention, and Para. 0087-0090).
It would have been obvious to one of ordinary skill in the art to modify the anti-HIV antibody of the co-pending claims such that it comprises an epitope tag or detectable label such that the antibody can be purified or used in diagnostic assays. One or ordinary skill in the art would have been motivated to do so since the labeled anti-HIV antibody can be used in purification methods or diagnostic assays to determine the presence of HIV virus in a sample taken from a subject.  Therefore, one of ordinary skill in the art would expect that the anti-HIV antibody of the co-pending claims comprising an epitope tag or detectable label can be used to effectively in purification of the anti-HIV antibody or in diagnostic assays to determine the presence of HIV virus in a subject. 

Claims 35, 36, 37, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 26, 28, 33, 38, 41, and 42 of copending Application No. 17/778,536., in view of Balakrishnan et al (EP3390441B1), hereinafter Balakrishnan. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that it is not taught the isolated nucleic acid encoding the VRC01-class antibody recited by the co-pending claims is operably linked to a promoter nor is an expression vector comprising the nucleic acid taught, wherein the expression vector is a viral vector. Further, methods of producing the antibody of the co-pending claims is not taught. 
However, Balakrishnan discloses methods of producing anti-HIV antibodies by isolating the antibody from a host cell comprising an expression vector that encodes the antibody. In certain embodiments, the method further comprises culturing the host cell under conditions suitable for expression of the antibody and/or further comprises introducing an expression vector encoding the antibody into the host cell (see entire document, in particular, Para. 169-170). The vector can be a viral vector and comprise the nucleic acid encoding the anti-HIV antibody operably linked to a promoter and optionally additional regulatory elements (Para. 0164). 
It would have been obvious to one of ordinary skill in the art to use the method of producing anti-HIV antibodies disclosed by Balakrishnan in order to make the modified VRC01-class antibodies of the co-pending claims, wherein the antibody is isolated from a host cell comprising an expression vector such as a viral vector that encodes the antibody and wherein the nucleic acid encoding the antibody is operably linked to a promoter. Thus, one of ordinary skill in the art would expect the methods of Balakrishnan to be effective in making the modified VRC01-class antibodies recited in the co-pending claims. 

Conclusion
No claims are allowable. Claims 13, 15, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644